DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Preliminary Amendment filed on 4/23/2021.
Claims 21, 23, 24, 27-29, 31, 33, 34, 37, 38 have been amended in this action.
Claims 22, and 32 have been canceled in this action. 
Claims 21, 23-31, and 33-40 are pending.
Claims 21, 23-31, and 33-40 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arush Gadkar (Reg. No. 72,776) on 2/11/2022.

Amendments to the Claims:
	This listing of claims will replace all prior version and listings of clams in the application.

Listing of Claims:

 identifying a first loop within [[the]] a non-distributed software program using [[the]] a non- distributed source code; 
determining a first grouping indicator associated with the first loop; 
determining a first mapper key based on the first grouping indicator associated with the first loop; 
generating a first MapReduce job based on the first mapper key and the non-distributed source code within the first loop, the first MapReduce job including a first mapper code and a first reducer code; 
generating [[the]] a distributed software package, the distributed software package including the first MapReduce job; 
monitoring an execution of the distributed software package; and 
modifying at least one of the first mapper code and the first reducer code based on the monitoring, wherein the modifying comprise:
 moving a set of code functionality from a reducer of the first MapReduce job into a mapper of the first MapReduce job based on a usage table,
regenerating the first MapReduce job, and 
regenerating the distributed software package using the regenerated the first MapReduce job.  

22. (Canceled) 

23. (Currently Amended) The method of claim [[22]] 21, further comprising:


24. (Currently Amended) The method of claim [[22]] 21, wherein the usage table is generated based on the monitoring.  

25. (Previously Presented) The method of claim 21, further comprising: generating a directed input-output graph including the first MapReduce job and a second MapReduce job, an output of the first MapReduce job or the second MapReduce job being connected to an input of other of the first MapReduce job or the second MapReduce job.  

26. (Previously Presented) The method of claim 25, further comprising: 
identifying a first input of the first loop and a first output of the first loop;
identifying a second loop within the non-distributed software program using the non- distributed source code; 
identifying a second input of the second loop and a second output of the second loop; and 
generating the second MapReduce job using the non-distributed source code within the second loop.  

27. (Currently Amended) The method of claim 25, further comprising determining a second mapper key for a second loop based on the directed input-output graph, the a second mapper code using the second mapper key.

28. (Currently Amended) The method of claim 26, further comprising: 
analyzing the non-distributed source code using a second compiler or interpreter for a programming language that the non-distributed source code is written in, the second compiler creating a code generator object for the non-distributed software program, 
wherein the identifying of the first loop within the non-distributed software program is based on the code generator object, 
 Preliminary Amendmentwherein the identifying of the first input, the first output, and the first grouping indicator is based on the code generator object, 
wherein the identifying of the second loop is based on the code generator object, and 
wherein the identifying of the second input of the second loop and the second output of the second loop is based on the code generator object.  

29. (Currently Amended) The method of claim 28, further comprising: 
identifying a first aggregation type of the first loop, the first aggregation type being aggregative, and wherein the determining of the first mapper key is further based on the first aggregation type being aggregative.  

30. (Previously Presented) The method of claim 29, wherein the analyzing of the non-distributed source code using the second compiler determines the first aggregation type associated with the first loop using a configuration file for a function performed by the first loop, and wherein the second compiler determines the first grouping indicator.  

31. (Currently Amended) A computer, the computer comprising: 
a processor; and 
a non-transitory computer readable medium coupled to the processor, the computer readable medium comprising code that, when executed by the processor, cause the processor to: 
identify a first loop within [[the]] a non-distributed software program using [[the]] a non-distributed source code; 
determine a first grouping indicator associated with the first loop; 
determine a first mapper key based on the first grouping indicator associated with the first loop; 
generate a first MapReduce job based on the first mapper key and the non-distributed source code within the first loop, the first MapReduce job including a first mapper code and a first reducer code; 
generate [[the]] a distributed software package, the distributed software package including the first MapReduce job; 
monitor an execution of the distributed software package; 
;
  move a set of code functionality from a reducer of the first MapReduce job into a mapper of the first MapReduce job based on a usage table; 
regenerate the first MapReduce job; and 
regenerate the distributed software package using the regenerated the first MapReduce job.  

32. (Canceled) 

33. (Currently Amended) The computer of claim [[32]] 31, wherein the computer readable medium further comprises code that, when executed by the processor, cause the processor to:
identify one or more rules for regenerating the distributed software package using a machine learning searching algorithm.  

34. (Currently Amended) The computer of claim [[32]] 31, wherein the usage table is generated based on the monitoring.  

35. (Previously Presented) The computer of claim 31, wherein the computer readable medium further comprises code that, when executed by the processor, cause the processor to: 


36. (Previously Presented) The computer of claim 35, wherein the computer readable medium further comprises code that, when executed by the processor, cause the processor to: 
identify a first input of the first loop and a first output of the first loop; 
identify a second loop within the non-distributed software program using the non- distributed source code; 
identify a second input of the second loop and a second output of the second loop; and 
generate the second MapReduce job using the non-distributed source code within the second loop.  

37. (Currently Amended) The computer of claim 35, wherein the computer readable medium further comprises code that, when executed by the processor, cause the processor to: 
determine a second mapper key for a second loop based on the directed input-output graph, the second MapReduce job occurring before the first MapReduce job in the directed input-output graph, the second mapper key being same as the first mapper a second mapper code using the second mapper key.

38. (Currently Amended) The computer of claim 36, further comprising: 
analyzing the non-distributed source code using a second compiler or interpreter for a programming language that the non-distributed source code is written in, the second compiler creating a code generator object for the non-distributed software program, 
wherein the identifying of the first loop within the non-distributed software program is based on the code generator object, 
wherein the identifying of the first input, the first output, and the first grouping indicator is based on the code generator object, 
wherein the identifying of the second loop is based on the code generator object, and 
wherein the identifying of the second input of the second loop and the second output of the second loop is based on the code generator object.  

39. (Previously Presented) The computer of claim 38, wherein the computer readable medium further comprises code that, when executed by the processor, cause the processor to: 
identify a first aggregation type of the first loop, the first aggregation type being aggregative, and wherein the determining of the first mapper key is further based on the first aggregation type being aggregative.  

40. (Previously Presented) The computer of claim 39, wherein the analyzing of the non-distributed source code using the second compiler determines the first aggregation type associated with the first loop using a configuration file for a function performed by the first loop, and wherein the second compiler determines the first grouping indicator.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, generating a first MapReduce job based on the first mapper key and the non-distributed source code within the first loop, the first MapReduce job including a first mapper code and a first reducer code; generating a distributed software package, the distributed software package including the first MapReduce job; monitoring an execution of the distributed software package; and modifying at least one of the first mapper code and the first reducer code based on the monitoring, wherein the modifying comprise: moving a set of code functionality from a reducer of the first MapReduce job into a mapper of the first MapReduce job based on a usage table, regenerating the first MapReduce job, and regenerating the distributed software package using the regenerated the first MapReduce job as recited in independent claim 21, and further fails to teach similar worded limitations in independent claim 31.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 21, 23-31, and 33-40 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191